                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

GEARY MILLS, #16878-078,                         §
                  PLAINTIFF,                     §
                                                 §
V.                                               §    CIVIL CASE NO. 3:16-CV-053-B-BK
                                                 §
UNITED STATES OF AMERICA,                        §
                  DEFENDANT.                     §

                             ORDER ACCEPTING SUPPLEMENTAL FINDINGS
                             OF THE UNITED STATES MAGISTRATE JUDGE

        Pursuant to the remand order of the United States Court of Appeals for the Fifth Circuit,

 the United States Magistrate Judge made supplemental findings in this case. Plaintiff filed

 objections. The Court has made a de novo review of those portions of the proposed supplemental

 findings to which objection was made. Finding no error, the Court ACCEPTS the supplemental

 findings of the United States Magistrate Judge.

        Accordingly, the Clerk of the Court is directed to supplement the record on appeal with

 the Supplemental Findings on Remand of the United States Magistrate Judge, filed October 18, 2018,

 Plaintiff’s objections to the Magistrate Judge’s report, filed November 6, 2018, and this Order. The

 Clerk is further directed to return this case to the United States Court of Appeals for the Fifth

 Circuit for further proceedings, as may be appropriate.

       SO ORDERED: NOVEMBER8, 2018.




                                                      _________________________________
                                                      JANE J. BOYLE
                                                      UNITED STATES DISTRICT JUDGE
